Corrected Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It is regretted to cancel claim 40 via Examiner’s amendment in the previous office action mailed on 03/25/2021.  This claim is pending under examination and should not have been cancelled.    Also claim 15 dependency was lined through in the amendment filed on 12/03/2020. This action is to correct both errors. 
Examiner's amendment
3.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Barbara Carter on 03/22/2021 and the application has been amended as follows:
Claims 1, 31- 34 and 36-39 are cancelled. 

15. (Currently Amended) The method according to claim 5, wherein the subject has experienced at least one (e.g. 2 or more, 3 or more) episodes of acute 3PB66320 US 16/499,001 exacerbation in chronic obstructive pulmonary disease (AECOPD) resulting from a bacterial infection within a period of 12 months.
Conclusion
4.	Claims 5-8, 11, 13, 15-19, 40 and 62 -66 are allowed and are numbered as 1-17 respectively.
Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        Padmavathi Baskar, Ph.D. (Microbiology and Immunology)